By the Court

Berry, J.
This is an appeal from an order made by the district judge of the fourth district, denying a motion to vacate an order made by the judge of the fifth district, dismissing an appeal from a justice of the peace. An appeal was also taken from the latter order, which we have determined at this term, holding that the order of dismissal *78was right, and affirming tbe same. It follows that the motion to vacate was properly denied, and the order of denial is accordingly affirmed.